Reclamación de compensación.
Por cuanto, la corte inferior después de celebrado un juicio sobre los méritos, dictó una sentencia a favor del de-mandante-apelante por la suma de $400;
Por cuanto, celebrado un nuevo juicio que tuvo lugar aparentemente con la misma prueba ya practicada en el an- * terior, a excepción de la declaración del demandante que en nada, debilitó o disminuyó la fuerza probatoria de la evi- . dencia en conjunto, dicha corte dictó otra sentencia a favor del demandante-apelante por la suma de $150 sin expresar motivo o fundamento alguno para tal cambio de criterio;
*1063Pos cuanto, tampoco encontramos en el alegato de la apelada ni en los autos base alguna adecuada para sustentar una diferencia tan sustancial, y no apareciendo a nuestro juicio que sea excesiva la cantidad primeramente concedida por la corte inferior;
PoR tanto, se modifica la sentencia apelada en el sentido de conceder al demandante-apelante una compensación por la lesión parcial permanente sufrida en la suma de $400 en lugar de los $150 que le adjudicó la corte inferior, y así mo-dificada, se confirma dicha sentencia.